                                   Case 2:19-cv-03563-SPL Document 2 Filed 05/24/19 Page 1 of 2




                         1   Laura Sixkiller (Bar No. AZ-022014)
                             laura.sixkiller@us.dlapiper.com
                         2   Kate L. Benveniste (Bar No. AZ-027284)
                             kate.benveniste@us.dlapiper.com
                         3   DLA PIPER LLP (US)
                             2525 East Camelback Road, Suite 1000
                         4   Phoenix, Arizona 85016-4232
                         5   Tel: 480.606.5100
                             Fax: 480.606.5101
                         6   DLAPHX@dlapiper.com

                         7   Attorneys for Plaintiff
                             Stillwell Madison, LLC
                         8
                                                        UNITED STATES DISTRICT COURT
                         9
                                                               DISTRICT OF ARIZONA
                    10
                             Stillwell Madison, LLC, a Delaware limited        )        CASE NO.
                    11       liability company,                                )
                                                                               )        PLAINTIFF’S CORPORATE
                    12                                  Plaintiff,             )        DISCLOSURE STATEMENT
                                                                               )
                    13              v.                                         )
                                                                               )
                    14       Girardi & Keese, a California general partnership )
                             d/b/a Girardi/Keese; Thomas V. Girardi, and       )
                    15       Erika N. Girardi, husband and wife,               )
                    16                                                         )
                                                        Defendants.            )
                    17
                    18              This Corporate Disclosure Statement is filed on behalf of Plaintiff Stillwell Madison,
                    19       LLC in compliance with the provisions of: (check one)
                    20              __X__ Rule 7.1, Federal Rules of Civil Procedure, a nongovernmental corporate party
                    21       to an action in a district court must file a statement that identifies any parent corporation and
                    22       any publicly held corporation that owns 10% or more of its stock or states that there is no such
                    23       corporation.
                    24              ____ Rule 12.4(a)(1), Federal Rule of Criminal Procedure, any nongovernmental
                    25       corporate party to a proceeding in a district court must file a statement that identifies any parent
                    26       corporation and any publicly held corporation that owns 10% or more of its stock or states that
                    27       there is no such corporation.
                    28
DLA P IPER LLP (US)
  PHOE NI X, ARI ZO NA
                                  Case 2:19-cv-03563-SPL Document 2 Filed 05/24/19 Page 2 of 2




                         1         ____ Rule 12.4(a)(2), Federal Rule of Criminal Procedure, if an organizational victim
                         2   of alleged criminal activity is a corporation the government must file a statement identifying
                         3   the victim and the statement must also disclose the information required by Rule 12.4(a)(1).
                         4         The filing party hereby declares as follows:
                         5         __X__ No such corporation.
                         6         ____ Party is a parent, subsidiary or other affiliate of a publicly owned corporation as
                         7   listed below. (Attach additional pages if needed.)
                         8   ______________________________________Relationship__________________
                         9         ____ Publicly held corporation, not a party to the case, with a financial interest in
                    10             the outcome.    List identity of corporation and the nature of financial interest.
                    11             (Attach additional pages if needed.)
                    12             _______________________________________Relationship_________________
                    13             ____ Other (please explain)
                    14       ________________________________________________________________________
                    15             A supplemental disclosure statement will be filed upon any change in the
                    16       information provided herein.
                    17       Dated: May 24, 2019                     DLA PIPER LLP (US)
                    18
                                                                     By: s/ Laura Sixkiller
                    19                                                   LAURA SIXKILLER
                                                                         laura.sixkiller@us.dlapiper.com
                    20                                                   KATE L. BENVENISTE
                    21                                                   kate.benveniste@us.dlapiper.com
                                                                         2525 East Camelback Road, Suite 1000
                    22                                                   Phoenix, Arizona 85016-4232
                                                                         Tel: 480.606.5100
                    23                                                   Fax: 480.606.5101
                    24                                                    Attorneys for Plaintiff
                                                                          Stillwell Madison, LLC
                    25
                    26
                    27
                    28
DLA P IPER LLP (US)
  PHOE NI X, ARI ZO NA

                                                                           -2-
